DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are under 35 U.S.C. 103 as being unpatentable over Melkent et al. (6,725,080) in view of Schneider (5,531,227), and further in view of Manwaring et al. (5,638,819).  Melkent et al. disclose the invention substantially as claimed.  Melkent et al. disclose, at least in the figures and col. 4, line 3 to col. 5, line 14; col. 7, line 22 to col. 9 line 10; and col. 10, line 26 to col. 11, line 39; a method for removing bone with a robot system comprising: positioning along a desired trajectory an end effectuator (e.g., tube 310a, 310b, or 310c) to which a drill (a drill with an attached guidewire) is adapted to be attached; retrieving a 3-D CT image scan volume (i.e., 3-D volumetric data); and controlling the drill to remove bone from a desired trajectory; wherein the method further comprises displaying, on a display device (115); wherein the end effectuator includes a tube (e.g., 310a, 310b, or 310c), the method further comprising inserting the drill through the end effectuator tube; and repositioning the end effectuator such that the drill is controlled to remove bone from the desired trajectory; wherein the step of drilling includes controlling the drill to drill only in a drilling area (e.g. 710, according to fig. 7 and col.10, lines 26-42) under the control of the robot system; and wherein the robot system includes a control device (110).
However, Melkent et al. do not explicitly disclose receiving a defined perimeter on the desired trajectory through the anatomy to be drilled; retrieving a slice plane from a 3-D CT image scan volume, the retrieved slice plane being a two-dimensional slice lateral to the longitudinal axis of the drill attached to the end effectuator; and under the control of the robot system, automatically demarcating drilling area and non-drilling soft tissue area in the intersection of the defined perimeter and the each retrieved slice plane, the step of automatically demarcating includes demarcating using grayscale thresholding; controlling the drill to remove bone from the desired trajectory in the intersection of the defined perimeter and the slice plane; continuously retrieve a slice plane distally down the desired trajectory; and for each retrieved slice plane; wherein the method further comprises defining, by a user, a perimeter on a pathway through the anatomy; wherein the method further comprises displaying, on a display device, the each retrieved slice plane as the end effectuator is repositioned; and wherein the robot system includes a control device that reformats the two-dimensional slice and iteratively moves the slice plane distally down the desired trajectory and distal to the end effecutator as the end effectucator is advanced, and wherein the two-dimensional slice perpendicular to the desired trajectory.
Schneider teaches, at least in col. 5, lines 9-58; col. 7, lines 38-63; col. 8, lines 37-52; col. 10, lines 1-54 and col. 12, lines 52-65; a computer controlling a method including receiving a defined perimeter (a boundary) on a desired trajectory through the anatomy to be treated; retrieving a slice plane (e.g., a lead image) from a 3-D CT image scan volume, the retrieved slice plane being a two-dimensional slice lateral to the longitudinal axis; continuously retrieving a slice plane (a follow image) distally down a desired trajectory (according to col. 10, lines 16-62); and under the control of a computer, automatically demarcating the defined perimeter and each retrieved slice plane, the step of automatically demarcating includes demarcating using grayscale thresholding for each retrieved slice plane (via gray-scale intensities or pixel gray values, according to col 5, line 46-51 and col. 12, lines 60-65); wherein the method further comprises defining, by a user, a perimeter (from boundaries between different structures, according to col. 12, lines 52-56) on a pathway through the anatomy; wherein the method further comprises displaying, on a display device (20), each retrieved slice plane; and wherein a control device (processing means 16 or a stand-alone computer, according to col. 7, lines 10-19) reformats the two-dimensional slice (i.e. transforms the two-dimensional slice, according to col. 10, lines 1-15) and iteratively moves the slice plane distally down the desired trajectory (according to col. 10, lines 58-62).
It would have been obvious to one having ordinary skill in the art, in view of Schneider, to modify the method of Melkent et al., so that it includes receiving a defined perimeter on a desired trajectory through the anatomy to be treated; retrieving a slice plane from a 3-D CT image scan volume; continuously retrieving a slice plane distally down a desired trajectory; automatically demarcating the defined perimeter and each retrieved slice plane, the step of automatically demarcating includes demarcating using grayscale thresholding for each retrieved slice plane; and defining a perimeter on a pathway through the anatomy; wherein the method further comprises displaying, on a display device, each retrieved slice plane; and wherein the control device reformats the two-dimensional slice and iteratively moves the slice plane distally down the desired trajectory.  Such modifications would ensure that proper tissues (e.g., bone, in this case) are safely and effectively acted upon with the drill.
However, Melkent in view of Schneider does not explicitly disclose that the control device moves the slice plane distal to the end effectuator as the end effectuator is advanced, wherein the two-dimensional slice is perpendicular to the desired trajectory. Manwaring et al. teach, at least in figures 1, 2, 5, and 6 and col. 3, lines 38-45; col. 8, lines 9-24; col. 10, lines 26-52; and col. 11, lines 23-30 and lines 47-59; a control device (16) that moves a slice plane (tomogram slice 42 or a combination of 42 and 94, as shown in fig. 2) distal to an end effectuator (e.g., 36) as the end effectuator is advanced, wherein the two-dimensional slice is perpendicular to the desired trajectory (according to col. 11, lines 54-59).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of Manwaring et al., to modify the method of Melkent in view of Schneider, so that the control device moves the slice plane distal to the end effectuator as the end effectuator is advanced, wherein the two-dimensional slice is perpendicular to the desired trajectory.  Such a modification would ensure that the end effectuator is precisely guided along the desired trajectory to the anatomy to be treated. 

Claims 11 and 12 are under 35 U.S.C. 103 as being unpatentable over Melkent et al. (6,725,080) in view of Manwaring et al. (5,638,819).  Melkent et al. disclose the invention substantially as claimed.  Melkent et al. disclose, at least in the figures and col. 4, line 3 to col. 5, line 14; col. 7, line 22 to col. 9 line 10; and col. 10, line 26 to col. 11, line 39; a method for inserting a tubular element (e.g., 310a, 310b, or 310c) into a patient with a robot system  (via a robotic arm, according to col. 7, lines 30-36) comprising: loading a computed tomography scan volume (i.e., 3-D volumetric data) on to a control device (computer 110 and/or 236) of the robot system, the robot system further including a tubular element (e.g., 310a, 310b, or 310c); programming a route for the tubular element to travel through the patient to a target anatomical location on a display (115), wherein a control device (computer 110 and/or 236) is configured to manipulate the tubular element; and controlling the tubular element with the robot system to guide the tubular element along the programmed route through the patient, wherein the method further comprises altering by a surgeon (according to col. 10, lines 37-42) the programmed route while the robot system is moving the tubular element through the patient.
However, Melkent et al. do not explicitly disclose that the control device reformats a two-dimensional slice and iteratively moves a slice plane distally down the programmed route and distal to the tubular element as the tubular element is advanced, and wherein the slice plane is a two-dimensional slice perpendicular to the programmed route. Manwaring et al. teach, at least in figures 1, 2, 5, and 6 and col. 3, lines 38-45; col. 8, lines 9-24; col. 10, lines 26-52; and col. 11, lines 23-30 and lines 47-59; a control device (16) that reformats a two-dimensional slice (tomogram slice 42 or a combination of 42 and 94, as shown in fig. 2) and iteratively moves a slice plane distally down a programmed route (i.e., a trajectory) and distal to an elongated element (e.g. 36) as the elongated element is advanced, and wherein the slice plane is a two-dimensional slice perpendicular to the programmed route (according to col. 11, lines 54-59). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of Manwaring et al., to modify the method of Melkent, so that the control device reformats a two-dimensional slice and iteratively moves a slice plane distally down the programmed route and distal to the tubular element as the tubular element is advanced, wherein the slice plane is a two-dimensional slice perpendicular to the programmed route.  Such a modification would ensure that the tubular element is precisely guided along the programmed route to the anatomy to be treated. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Melkent et al. (6,725,080) in view of Manwaring et al. (5,638,819), and further in view of Douglas et al. (8,206,304).  Melkent et al. in view of Manwaring et al. disclose the invention substantially as claimed, but do not explicitly disclose that the method further comprises continuously sensing neural activity through a neural sensing probe inserted into the tubular element; and automatically changing the programmed route based upon the neural activity sensed by the neural probe.  Douglas et al. teach, at least in figure 7 and col. 2, lines 18-24; col. 8, lines 46-67; and col. 15, line 38 to col. 16, line 17; a method with a robot system, wherein neural activity is continuously sensed through a neural sensing probe (a Doppler probe) inserted into the tubular element (a tubular sheath); and automatically changing the programmed route based upon the neural activity sensed by the neural probe (when the Doppler probe is combined with an endoscopic or laparoscopic instrument and is used to guide the instrument to target sites, according to col. 9, lines 15-24; col. 13, lines 21-37; and col. 14, lines 41-50). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Melkent et al. in view Manwaring et al., so that neural activity is continuously sensed through a neural sensing probe, and the programmed route is automatically changed upon the neural activity sensed by the neural probe.  Such modifications would ensure that nerves, where present, are spared damage from the insertion and use of the tubular element and other surgical implements.  Also, pairing a Doppler probe with an endoscopic or laparoscopic instrument would allow changing of a route of the probe and/or implement upon sensing of neural activity by the probe.

Response to Amendment
Applicant’s arguments with respect to claims 1-13 have been considered but are moot in view of new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771